Citation Nr: 0918088	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an additional allowance for a dependent child, 
to include as retroactive to 1981.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION


The Veteran had active service from August 1973 to August 
1976.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

As a preliminary matter, the Board notes that the Veteran's 
claimed dependent child (his daughter, KLW or KLD), was born 
in March or April 1979.  In this regard, the Board notes that 
the file contains two different birth certificates for this 
child, one birth date listed as March 26, 1979 (KLW), and one 
listed as April 9, 1979 (KLD).  For purposes of this 
decision, the earlier date of March 1979, which identifies 
the claimed dependent child as KLW, will be used.  


FINDINGS OF FACT

1.  The Veteran's daughter, KLW, was born in March 1979.

2.  The Veteran has been in receipt of disability 
compensation of 30 percent or greater since January 1977.  

3.  In April 1979, the Veteran claimed KLW as a dependent 
child for purposes of additional VA compensation; additional 
compensation for KLW as a dependent child was added effective 
from her birthday in March 1979.

4.  From December 1981 through 2004, the Veteran never again 
listed KLW as a dependent child and additional compensation 
based on her dependency status was discontinued.   

5.  In June 2005, the Veteran requested that dependency 
status be reinstated for KLW (then 26 years old) retroactive 
to 1981.  


CONCLUSIONS OF LAW

1.  The criteria for payment of disability compensation from 
June 2005 forward for the Veteran's claimed dependent 
daughter, KLW, have not been met, as she does not meet the 
legal definition of a child for VA purposes.  38 U.S.C.A. § 
101(4) (West 2002); 38 C.F.R. § 3.57, 3.401, 3.503, 3.667 
(2008).

2.  Retroactive dependency allowance for the Veteran's 
claimed dependent daughter, KLW, is not warranted.  38 
U.S.C.A. §§ 101(4), 1115(2), 5110(f) (West 2002); 38 C.F.R. 
§§ 3.57, 3.158, 3.204, 3.400, 3.401 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

This case is one in which the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under 
such circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Further, VA has no duty to assist the Veteran in obtaining 
evidence where, as here, there is no reasonable possibility 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).

However, in a March 2006 statement of the case, the RO 
informed the Veteran of the provisions of 38 C.F.R. §§ 3.57, 
3.401, 3.651 and 3.667, all of which relate to the matter of 
receiving an additional allowance for a dependent child.

The Veteran has been provided the opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  The Board finds that there is sufficient 
evidence to make a determination in this case, and the 
Veteran is not prejudiced by a decision at this time.

Discussion

The Veteran filed his initial compensation claim in December 
1976, prior to her birth.  In a rating action issued in April 
1977, service connection was established for schizophrenia, 
for which a temporary 100 percent evaluation was established 
from November 1971 under 38 C.F.R. § 4.29, and a 30 percent 
evaluation was established from January 1, 1977, forward.  
The Veteran has been in receipt of at least a 30 percent 
disability rating since January 1, 1977.

In April 1979, the Veteran completed a VA Form entitled, 
Declaration of Marital and Dependency Status, on which the 
Veteran reported that he was not married and listed having 
two dependent children under the age of 18; EMK, born in 
September 1977, and the child at issue KLW, born in March 
1979.  A birth certificate for KLW was provided, although it 
contained no information regarding the father of the child.  

In July 1979, the Veteran was informed by VA that his award 
had been amended to provide an additional allowance for his 
two reported dependents.  In the case of KLW, it was noted 
that this allotment was effective from March 26, 1979, and 
would continue until her 18th birthday in March 1997.

In July 1981, the Veteran was requested by VA to complete a 
VA Form, 21-686c, Declaration of Marital Status.  The Veteran 
completed the form in December 1981 and it was received by VA 
in December 1981.  On the form, the Veteran reported that he 
had gotten married in May 1980.  He listed two children as 
dependent children under the age of 18, neither of which was 
KLW.  Based on that information the Veteran's compensation 
benefits were amended from July 1981, to include additional 
benefits for his spouse and children, as were listed on the 
aforementioned VA Form 21-686c. 

On a VA Form 21-686c, completed by the Veteran and signed in 
March 1983, he listed his spouse and one dependent child 
under the age of 18, again not KLW.  In April 1983, the VA 
requested additional information from the Veteran, 
specifically addressing who had custody of his 3 children, to 
include KLW and advised him that he had 60 days to respond or 
that to the extent that any claimed dependency status was not 
supported by documentation, the monthly payment amount would 
be reduced.  That information was not provided by the 
Veteran.  In correspondence from VA dated in November 1983 
and September 1984, the Veteran was informed that his 
compensation benefits were amended from December 1983 and 
October 1984, respectively, to reflect a waiver of 
compensation to receive drill pay and to include additional 
benefits for his spouse and children.  It appears that action 
was taken from December 1, 1983, to remove KLW as a 
dependent.  In November 1984, the Veteran filed VA Form 21-
686c, indicating that he was married, and had two dependent 
children under the age of 18, neither of which was KLW.  
Thereafter, the Veteran provided a birth certificate for 
another child born to him and his wife in December 1984. 

In correspondence from VA dated in July 1985, the Veteran was 
advised that veterans having a 30 percent or more service-
connected condition may be entitled to additional 
compensation for unmarried children under the age of 18 (or 
under age 23 if attending an approved school). 

In September 1992, the Veteran received correspondence from 
VA proposing to reduce his payments based on his failure to 
provide evidence requested regarding his dependents.  The 
letter indicated that social security numbers for the 
Veteran's spouse and two dependent children (not KLW) had 
been requested and had not been received from the Veteran.  
In October 1992, the Veteran furnished social security 
numbers for his spouse and 3 dependent children (not 
including KLW).  In November 1992, the Veteran completed at 
VA Form 21-686c, indicating that he was married, and had 
three dependent children under the age of 18, none of whom 
were KLW.  In September 1993, the Veteran provided this same 
information.  Correspondence from VA dated in August 1994, 
revealed the monthly VA payment amounts made to the Veteran 
and indicated that the monthly rate included an additional 
allowance for his wife and 3 dependent children, not 
including KLW.

In September 1995, the Veteran was informed that his spouse 
had requested apportionment of the Veteran's benefits and he 
was requested to provide information about people living in 
his household and children and other dependents not in his 
custody.  In November 1995, he was notified that his award 
had been reduced effective September 1995 as one of the 
claimed dependent children had reached the age of 18.

From 1996 to 2004, the Veteran continued not to identify KLW 
as a dependent child, even while his other dependent children 
reached the age of 18 and were enrolled in a course of study 
and receiving VA education benefits.  Two other children 
continued to be claimed by the Veteran as dependents for 
purposes of an additional allotment of VA compensation.  

In June 2005, the Veteran filed a claim of entitlement to 
back pay for a dependent child, KLW, indicating that he 
thought he had filed the proper papers, but received no 
additional benefit payments for this claimed dependent.  He 
submitted her birth certificate which was received in June 
2005.  The claim was denied by VA in July 2005, on the basis 
that the Veteran's claimed dependent child, KLW, was more 
than 23 years old when the claim was received and the Veteran 
was not therefore eligible for additional benefits based upon 
a dependent child.  

Analysis

The Veteran seeks additional VA compensation for a claimed 
dependent child (his daughter, KLW) and requests that this 
action be taken retroactively to 1981, when he believes that 
additional compensation for this dependent child was 
discontinued.

A Veteran who is in receipt of disability compensation of 30 
percent or more is entitled to an additional allowance for 
each dependent.  The additional allowance is payable from the 
effective date of the rating if proof of dependency is 
received within one year from the date of notification of 
such rating action.  38 U.S.C.A. § 5110(f).  The allowance is 
generally discontinued when a child turns 18, or when the 
child turns 23 if he or she is enrolled in school.  38 C.F.R. 
§ 3.503.

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the Veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action.  38 C.F.R. § 3.401(b)(1).  The earliest that the 
additional award of compensation for a dependent child can 
occur is the first day of the month following the effective 
date.  38 C.F.R. § 3.31.

The definition of the term "child", as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child.  In addition, the 
"child" must also be someone who: (1) is under the age of 18 
years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

In this case, it is clear that with respect to the Veteran's 
request for additional compensation based on the claimed 
dependency of his daughter KLW, filed in 2005 such benefits 
are not warranted.  In this regard, KLW simply does not meet 
any of the criteria defining a (dependent) child under 
38 C.F.R. § 3.57.  Namely and most significantly, in 2005, 
KLW was already 26 years old and therefore, she does not meet 
the age requirements regardless of whether student status is 
claimed or not.  

Regarding retroactivity of compensation since 1981, no such 
benefits are warranted based on the claimed dependency of the 
Veteran's child, KLW.  In this regard, just the following the 
birth of KLW in March 1979, the Veteran claimed the child as 
a dependent and provided her birth certificate for the record 
for VA.  Effective from her birthday in March 1979, an 
additional amount of VA compensation was allotted based on 
her dependency status.  Thereafter in May 1980, the Veteran 
married a woman, who was not the mother of KLW, and they had 
several children together, all of whom were claimed as 
dependent children of the Veteran's for VA purposes.  

In December 1981, the Veteran provided information requested 
by VA regarding his dependents (spouse and children); from 
that time until the Veteran filed his claim in June 2005, the 
Veteran did not list or identify KLW as a dependent child.  
Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a).  When the 
required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b).  As such, following the information 
received in December 1981 and later based on lack of 
information received in 1983, VA took action to remove KLW as 
a dependent child and discontinued the allotment of 
compensation, which had been based on her reported dependency 
status.  

It is the Veteran's responsibility to report the status of 
his dependents promptly and accurately.  Inasmuch as he 
accurately and repeatedly provided VA with information 
regarding the dependency status of his other children, the 
Board must conclude that the Veteran was well informed of his 
reporting responsibilities and purposely did not identify KLW 
as a dependent child from December 1981 forward.  Should the 
December 1981 report have been in error, the Veteran had 
numerous opportunities thereafter to provide accurate 
information and continued not to identify KLW as a dependent 
child.  Specifically, when requested by VA in April 1983 to 
provide information regarding the dependency status and 
specific information pertaining to KLW with knowledge that 
failure to do so would result in a decrease in compensation 
benefits, the Veteran still failed to provide such 
information, but provided the requested information 
pertaining to his spouse and other children.  As such, VA was 
under no legal or statutory duty to investigate the matter 
further in light of the information provided or not provided 
by the Veteran himself.  The RO took appropriate action 
consistent with his reports of the status of his dependents, 
which did not include KLW.  Accordingly, there is no basis 
for the award of retroactive benefits based on the claimed 
dependency status of KLW since 1981.  

The law is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to either a current or 
retroactive award of dependency allowance for the Veteran's 
claimed dependent daughter, KLW, and the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER


Entitlement to an additional allowance for a dependent child, 
to include retroactively, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


